DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status
Claim(s) 1-20 is/are pending in the application and have been presented for examination.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 9/15/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Priority
The Applicant's claim for the benefit of an earlier filing date (9/25/2020) of a foreign application (JP2020-160727) under the provisions of 35 USC 119(a)-(d) is acknowledged.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.



Claim(s) 1-20 is/are rejected under 35 USC 101 because the claimed invention is directed to an abstract idea without significantly more. 

Under Eligibility Step 1 analysis, it is determined that claims 1-20 are directed to a system and method.

Under Eligibility Step 2A, Prong 1 analysis, claim 1 recites, "A preferential treatment information management device, comprising: a storage device storing preferential treatment information previously provided to a consumer terminal, the preferential information including a period of use during which a visit to a store is being promoted, a predicted store crowding level for the period of use, and a coupon set based on the predicted store crowding level; and a processor configured to: acquire the number of people entering the store on a current day that falls within the period of use; and update the coupon in the stored preferential treatment information according to the acquired number of people entering the store. Claim(s) 8 and 12 are similar to claim 1 except for reciting, A preferential treatment information management device, comprising: a storage device configured to store: a coupon database for coupon data of coupons to be included in preferential treatment information, the coupon data including a designated time period during which the coupon can be used at a target store and a predicted crowding level for the store during the designated time period; a prediction table including a plurality of crowding levels associated with discount rates; and a current-day table including a plurality of current-day crowding levels associated with discount rates; and a processor configured to: issue the coupon data to a consumer terminal before the designated time period, the coupon data including a first discount rate from the prediction table; acquire the number of people entering the target store on a current day that falls within the designated time period; retrieve a second discount rate from the current- day table based on the acquired number of store-entering people; and update the issued coupon data to include the second discount rate (claim 8), and A non-transitory computer-readable medium storing therein a program which, when executed, causes a computer to perform preferential treatment information managing processing (claim 12), therefore claim 8 and 12 are analyzed similarly as claim 1. The underlined limitations indicate additional elements that are to be further analyzed at Step 2A-2. The claim(s) are found to be within the enumerated group(s) of Certain Methods of Organizing Human Activity, specifically as it relates to fundamental economic principles or practices and/or advertising/marketing or sales activities. The claims appear to be directed to a common business practice of issuing a coupon to a user to increase sales.
Dependent claims 2-7, 9-11, and 13-20 is/are considered to be encompassed by the abstract idea as indicating updating and sending the coupon to the user terminal (claim 2, 9, 13), sending the coupon based on a time period (claim 3, 14), updating the coupon based on the time and number of visitors (claim 4, 10, 15), updating the discount based on the number of visitors (claim 5, 6, 7, 16, 18), and where a second discount rate is higher than the first discount rate (claim 11, 19, 20).

Under Eligibility Step 2A, Prong 2 analysis, the limitations of A preferential treatment information management device, comprising: a storage device, consumer terminal, 
and a processor (claim 1), A preferential treatment information management device, comprising: a storage device configured to store: a coupon database, retrieve a second discount rate (claim 8), A non-transitory computer-readable medium storing therein a program which, when executed, causes a computer to perform preferential treatment information managing processing (claim 12), does not integrate the judicial exception into practical application because the claims recite generic computer components performing generic computer functions which amounts to nothing more than mere instructions to implement the abstract idea in a computer environment. The “consumer terminal” of claim(s) 1, 8 and 12 can apparently just be any generic cellphone or computer (see the Applicant’s disclosure (US-PGPUB) at ¶0019, 0021), which does not provide an inventive concept nor does it integrate the judicial exception into a practical application. 
	The limitations of the claim(s) does not appear to recite an improvement to another technology or technical field; does not provide any improvements to the functioning of the computer itself; does not apply the judicial exception with, or by use of, a particular machine; does not effect a transformation or reduction of a particular article to a different state or thing; it does not add a specific limitation or add unconventional steps that confine the claim(s) to a particular useful application; or other meaningful limitations beyond generally linking the use of the judicial exception to a particular technological environment. Generic computer components performing generic computer functions, without an inventive concept, do not amount to significantly more than the abstract idea. The type of information being manipulated does not impose meaningful limitations or render the idea less abstract. None of the limitations, considered alone or in an ordered combination provide eligibility, because taken as a whole, the claim(s) is/are merely instructions to implement the abstract idea in a computer environment. 

Under Eligibility Step 2B analysis, the claim (s) does not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional claim elements, considered individually and as an ordered combination, do not amount to significantly more than the abstract idea. The claim includes that, as stated above, it is implemented by a computer which employs a processing device is nothing more than “apply it” with instruction to a generic computer.  The claimed computer components are recited at a high level of generality and are merely invoked to perform the abstract idea.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
Determining the scope and contents of the prior art.
Ascertaining the differences between the prior art and the claims at issue.
Resolving the level of ordinary skill in the pertinent art.
Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 1-3, 5-14, and 16-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Inoue et al (JP 2016/157344 A), hereinafter “Inoue”, further in view of Toshihiro et al (JP 2016/126654A), hereinafter “Toshihiro”.

	Claim 1: Inoue discloses, A preferential treatment information management device (0011, 0032 coupon information distribution device/apparatus), comprising: 
	a storage device storing preferential treatment information previously provided to a consumer terminal (0025, transmits a discount rate corresponding to the visit date and times, 0036-0038, purchase declaration DB 400),
	 the preferential information including a period of use during which a visit to a store is being promoted (0038, visit date), a predicted store crowding level for the period of use, and a coupon set based on the predicted store crowding level (0025, 0064-0065, 0109, a discount rate based on the number of visitors, see also 0144); 
	Although Inoue indicates a discount rate based a time period and predicted number of visitors (Inoue at 0144), it appears that Inoue may not explicitly disclose, and a processor configured to: acquire the number of people entering the store on a current day that falls within the period of use; and update the coupon in the stored preferential treatment information according to the acquired number of people entering the store, Toshihiro, however teaches, and a processor configured to (Toshihiro at 0033, central processing unit): acquire the number of people entering the store on a current day that falls within the period of use (Toshihiro at 0046-0047, 0060-0063); and update the coupon in the stored preferential treatment information according to the acquired number of people entering the store (Toshihiro at 0030-031, updating the coupon, 0063, 0106, changing the discount rate of the coupon in real-time according to the congestion of the store).
	The Examiner finds and understands that it would have been readily apparent to one of ordinary skill in the art before the effective filing date of the claimed invention to include or combine acquiring the current number of persons in the store for determining a level of congestion and updating the coupon value based on the congestion level as taught by Toshihiro with the system and method for incentivizing users to shop at times when consumer traffic is low by issuing a discount rate based on the predicted crowd level as disclosed by Inoue in order to modify/update the discount rate based on the current level of crowding to further incentivize users to shop at times when the store is less busy as taught by Inoue at 0015.

	Claim 2: Inoue in view of Toshihiro disclose, The preferential treatment information management device according to claim 1, although Inoue discloses transmitting a preferential treatment information to a user terminal (Inoue at 0116-0117), it appears that Inoue may not explicitly disclose, wherein the processor is further configured to send an update of the preferential treatment information to the consumer terminal when the coupon in the stored preferential treatment information is updated, Toshihiro, however teaches, wherein the processor is further configured to send an update of the preferential treatment information to the consumer terminal when the coupon in the stored preferential treatment information is updated (Toshihiro at 0030-031, updating the coupon, 0063, 0106, changing the discount rate of the coupon in real-time according to the congestion of the store), as combined and under the same rationale as above.

	Claim 3: Inoue in view of Toshihiro discloses, The preferential treatment information management device according to claim 2, Inoue in view of Toshihiro discloses all of the limitations of claim 2 except for sending the update of the preferential treatment to the consumer terminal prior to a time period in the period of use, therefore Inoue in view of Toshihiro may not explicitly disclose, wherein the processor sends the update of the preferential treatment information to the consumer terminal prior to a time period in the period of use. The Examiner finds and understands that it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to include sending the updated preferential treatment prior to a time period in the period of use with the system and method disclosed by Inoue in view of Toshihiro, since there are a finite number of identified, predictable solutions to choose from (i.e. send the updated information prior to, at the time of, or after the time period), thus one of ordinary skill in the art could have pursued the known potential solutions with a reasonable expectation of success. 

	Claim 5: Inoue in view of Toshihiro discloses, The preferential treatment information management device according to claim 1, wherein the preferential treatment information includes a discount rate of the coupon (Inoue at 0144), it appears that Inoue may not explicitly disclose, and the processor updates the discount rate when the coupon in the stored preferential treatment information is updated according to the acquired number of people entering the store, Toshihiro, however teaches and the processor updates the discount rate when the coupon in the stored preferential treatment information is updated according to the acquired number of people entering the store (Toshihiro at 0030-031, updating the coupon, 0063, 0103, 0106, changing the discount rate of the coupon in real-time according to the congestion of the store), as combined and under the same rationale as above.  

	Claim 6: Inoue in view of Toshihiro discloses, The preferential treatment information management device according to claim 5, it appears that Inoue may not explicitly disclose, wherein the processor sets the discount rate based on a crowding level at the store during the current day (Toshihiro at 0060-0063
0106, changing the discount rate of the coupon in real-time according to the congestion of the store), as combined and under the same rationale. 

	Claim 7: Inoue in view of Toshihiro discloses, The preferential treatment information management device according to claim 6, Inoue indicates setting a higher discount rate if the predicted number of visitors for a time zone is lower than a predetermined number of visitors (Inoue at 0019, 0064, “the smaller the number of visitors, the higher the discount rate”, see also 0068), it appears that Inoue may not explicitly disclose, wherein the processor increases the discount rate if the crowding level on the current day is lower than the predicted store crowding level.  
 Toshihiro teaches updating a coupon with a discount based on the current congestion levels (Toshihiro at 0106).
	The Examiner finds and understands that it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify or combine issuing a discount rate based on the current level of congestion as taught by Toshihiro with issuing a higher discount when the predicted number of visitors is low as disclosed by Inoue to increase the discount rate when the current crowding level is less than a predicted crowding level in order to incentivize the user to shop at times when the store is less busy as taught by Inoue at 0015.

	Claim 8: Inoue discloses, A preferential treatment information management device (0011, 0032 coupon information distribution device/apparatus), comprising: 
	a storage device configured to store: a coupon database for coupon data of coupons to be included in preferential treatment information (0025, transmits a discount rate corresponding to the visit date and times, 0029, 0036-0038, purchase declaration DB 400),
	 the coupon data including a designated time period during which the coupon can be used at a target store and a predicted crowding level for the store during the designated time period (0038, visit date, 0025, 0064-0065, 0109, a discount rate based on the number of visitors, see also 0144); 
	and a processor configured to: issue the coupon data to a consumer terminal (Inoue at 0025, 0144), the coupon data including a first discount rate from the prediction table (0111-0112, see also 0113), it appears that Inoue may not explicitly disclose that the coupon data is issued, before the designated time period; The Examiner finds and understands that it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to include issuing the coupon before the designated time period with the system and method of Inoue, since there are a finite number of identified, predictable solutions to choose from (i.e. send the updated information prior to, at the time of, or after), thus one of ordinary skill in the art could have pursued the known potential solutions with a reasonable expectation of success. The Examiner notes that there does not appear to be any advantage to transmitting the coupon data after the designated time period since the coupon is only usable during that particular time, so there are really only two practical finite predictable solutions that one of ordinary skill in the art would pursue with reasonable expectation of success.
	Inoue indicates a prediction table for identifying time zones and associated crowding levels (Inoue at 0075-0077, see also, 0113), it appears that Inoue may not explicitly disclose including a plurality of crowding levels associated with discount rates, Toshihiro, however teaches a plurality of crowding levels associated with discount rates (Toshihiro at 0042-0043, congestion levels, 0062-0063, discount rate); 
	Furthermore, Inoue discloses a discount rate based the designated time period and predicted number of visitors (Inoue at 0144), however Inoue may not explicitly disclose, acquire the number of people entering the target store on a current day that falls within the designated time period; retrieve a second discount rate from the current- day table based on the acquired number of store-entering people; and update the issued coupon data to include the second discount rate, Toshihiro, however teaches, acquire the number of people entering the target store on a current day that falls within the designated time period (Toshihiro at 0046-0047, 0060-0063); retrieve a second discount rate from the current- day table based on the acquired number of store-entering people (Toshihiro at 0062-0063, 0103, congestion discount table, 0106); and update the issued coupon data to include the second discount rate (Toshihiro at 0030-031, updating the coupon, 0063, changing the discount rate of the coupon in real-time according to the congestion of the store).
	The Examiner finds and understands that it would have been readily apparent to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate or combine acquiring the current number of people in the store for determining a level of congestion and modifying the coupon value based on the congestion level as taught by Toshihiro with the system and method for incentivizing users to shop at times when consumer traffic is low by issuing a discount rate based on the predicted crowd level as disclosed by Inoue in order to modify/update the discount rate based on the current level of crowding to further incentivize users to shop at times when the store is less busy as taught by Inoue at 0015.
 
	Claim 9: Inoue in view of Toshihiro discloses, The preferential treatment information management device according to claim 8, Inoue in view of Toshihiro may not explicitly disclose, wherein the processor updates the coupon data that has been issued to the terminal before the designated time period, however, the Examiner finds and understands that it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to include updating the coupon data before the designated time period with the system and method disclosed by Inoue in view of Toshihiro, since there are a finite number of identified, predictable solutions to choose from (i.e. updating the coupon data prior to, at the time of, or after the designated time period), thus one of ordinary skill in the art could have pursued the known potential solutions with a reasonable expectation of success.

	Claim 10: Inoue in view of Toshihiro discloses, The preferential treatment information management device according to claim 8, wherein the processor updates the issued coupon data if the acquired number of people entering the store on the current day is less than the predicted crowding level, Inoue indicates setting a higher discount rate if the predicted number of visitors for a time zone is lower than a predetermined number of visitors (Inoue at 0019, 0064, “the smaller the number of visitors, the higher the discount rate”, see also 0068), however it appears that Inoue may not explicitly disclose updating the coupon based on the current acquired number of people entering the store, Toshihiro, however teaches updating a coupon to reflect a discount based on the current congestion levels (Toshihiro at 0106).
	The Examiner finds and understands that it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify or include updating a coupon based on the current level of congestion as taught by Toshihiro with issuing a higher discount when the predicted number of visitors is low as disclosed by Inoue to set a higher discount when the acquired number of visitors is less than a predicted crowding level in order to incentivize the user to shop at times when the store is less busy as taught by Inoue at 0015.

	Claim 11: Inoue in view of Toshihiro discloses, The preferential treatment information management device according to claim 8, Inoue indicates setting a higher discount rate if the predicted number of visitors for a time zone is lower than a predetermined number (Inoue at 0019, 0064, “the smaller the number of visitors, the higher the discount rate”, see also 0068), however it appears that Inoue may not explicitly disclose, wherein the second discount rate is higher than the first discount rate, Toshihiro, however teaches updating a coupon to reflect a discount based on the current congestion levels (Toshihiro at 0106), as combined and under the same rationale as above.

	Claim 12: Inoue discloses, A non-transitory computer-readable medium storing therein a program which, when executed, causes a computer to perform preferential treatment information managing processing comprising (0011, 0032 coupon information distribution device/apparatus, 0154, computer-readable recording medium): 
	storing preferential treatment information previously provided to a consumer terminal (0025, transmits a discount rate corresponding to the visit date and times, see also, 0029, 0036-0038), the preferential information including a period of use during which a visit to a store is being promoted (0038, visit date), a predicted store crowding level for the period of use, and a coupon set based on the predicted store crowding level (0025, 0064-0065, 0109, a discount rate based on the number of visitors, see also 0144); 
	Although Inoue indicates a discount rate based a time period and predicted number of visitors (Inoue at 0144), it appears that Inoue may not explicitly disclose, acquiring the number of people entering the store on a current day if the current day is within the period of use; and updating the coupon in the preferential treatment information stored in the storage device according to the acquired number of people entering the store. Toshihiro, however teaches, acquiring the number of people entering the store on a current day if the current day is within the period of use (Toshihiro at 0046-0047, 0060-0063); and updating the coupon in the preferential treatment information stored in the storage device according to the acquired number of people entering the store (Toshihiro at 0030-031, updating the coupon, 0063, 0106, changing the discount rate of the coupon in real-time according to the congestion of the store).
	The Examiner finds and understands that it would have been readily apparent to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate or include acquiring the current number of people in the store for determining a level of congestion and modifying the coupon value based on the congestion level as taught by Toshihiro with the system and method for incentivizing users to shop at times when consumer traffic is low by issuing a discount rate based on the predicted crowd level as disclosed by Inoue in order to modify/update the discount rate based on the current level of crowding to further incentivize users to shop at times when the store is less busy as taught by Inoue at 0015. 

	Claim 13: Inoue in view of Toshihiro discloses, The non-transitory computer-readable medium according to claim 12, although Inoue discloses transmitting preferential treatment information to a user terminal (Inoue at 0116-0117), it appears that Inoue may not explicitly disclose, wherein the processing further comprises: sending the update of the preferential treatment information to the consumer terminal.  Toshihiro, however teaches, wherein the processing further comprises: sending the update of the preferential treatment information to the consumer terminal (Toshihiro at 0030-031, updating the coupon, 0063, 0106, changing the discount rate of the coupon in real-time according to the congestion of the store), as combined and under the same rationale as above. 

	Claim 14: Inoue in view of Toshihiro discloses, The non-transitory computer-readable medium according to claim 12, Inoue in view of Toshihiro may not explicitly disclose, wherein the processing further comprises: updating the coupon that has been issued to the consumer terminal before the period of use, however, the Examiner finds and understands that it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to include updating the coupon that has been issued to the consumer terminal before the period of use with the system and method disclosed by Inoue in view of Toshihiro, since there are a finite number of identified, predictable solutions to choose from (i.e. updating the coupon data prior to, at the time of, or after the period of use), thus one of ordinary skill in the art could have pursued the known potential solutions with a reasonable expectation of success. The Examiner notes that there does not appear to be any advantage to updating the coupon data (discount rate) after the period of use since the coupon is only usable during the period of use, so there are really only two practical finite predictable solutions that one of ordinary skill in the art would pursue with reasonable expectation of success.

	Claim 16: Inoue in view of Toshihiro discloses, The non-transitory computer-readable medium according to claim 12, wherein the preferential treatment information includes a discount rate of the coupon (Inoue at 0144), however, it appears that Inoue may not explicitly disclose, and updating the preferential treatment information comprises updating the discount rate. Toshihiro, however teaches updating the discount rate (Toshihiro at 0030-031, updating the coupon, 0063, 0106, changing the discount rate of the coupon in real-time according to the congestion of the store), as combined and under the same rationale as above. 

	Claim 17: Inoue in view of Toshihiro discloses, The non-transitory computer-readable medium according to claim 16, wherein the initial discount rate is selected from a table based on historical store crowding levels (Inoue at 0111-0112, see also 0113, 0144).  

	Claim 18: Inoue in view of Toshihiro discloses, The non-transitory computer-readable medium according to claim 17, it appears that Inoue may not explicitly disclose, wherein the updated discount rate is selected from a table based on current day store crowding level. Toshihiro, however teaches, wherein the updated discount rate is selected from a table based on current day store crowding level (Toshihiro at 0062-0063, 0103, congestion discount table, 0106).
	The Examiner finds and understands that it would have been readily apparent to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate or include selecting a discount rate from a table based on current day crowding levels as taught by Toshihiro with the system and method for incentivizing users to shop at times when consumer traffic is low by issuing a discount rate based on predicted crowding level as disclosed by Inoue in order to select a discount based on the current day crowding level to further incentivize users to shop at times when the store is less busy as taught by Inoue at 0015. 

	Claim 19: Inoue in view of Toshihiro discloses, The non-transitory computer-readable medium according to claim 18, Inoue indicates setting a higher discount rate if the predicted number of visitors for a time zone is lower than a predetermined number of visitors (Inoue at 0019, 0064, “the smaller the number of visitors, the higher the discount rate”, see also 0068), however it appears that Inoue may not explicitly disclose, wherein the updated discount rate is higher than the initial discount rate when the current day crowding level is lower than the predicted store crowding level, Toshihiro teaches updating a coupon to reflect a discount based on the current congestion levels (Toshihiro at 0106).
	The Examiner finds and understands that it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify or include updating a coupon based on the current level of congestion as taught by Toshihiro with issuing a higher discount when the predicted number of visitors is low as disclosed by Inoue to set a higher discount when the current level of visitors is less than a predicted crowding level in order to incentivize the user to shop at times when the store is less busy as taught by Inoue at 0015.

	Claim 20: Inoue in view of Toshihiro discloses, The non-transitory computer-readable medium according to claim 12, Inoue indicates setting a higher discount rate if the predicted number of visitors for a time zone is lower than a predetermined number of visitors (Inoue at 0019, 0064, “the smaller the number of visitors, the higher the discount rate”, see also 0068), it appears that Inoue may not explicitly disclose, wherein the coupon is changed when a current day crowding level is lower than the predicted store crowding level, Toshihiro teaches updating/modifying a coupon to reflect a discount based on the current congestion levels (Toshihiro at 0106).
	The Examiner finds and understands that it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify or include updating/modifying a coupon based on the current level of congestion as taught by Toshihiro with issuing a higher discount when the predicted number of visitors is lower than a predetermined number as disclosed by Inoue to set a higher discount when the current level of visitors is less than a predicted crowding level in order to incentivize the user to shop at times when the store is less busy as taught by Inoue at 0015.

Claim 4 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Inoue in view of Toshihiro, further in view of Krone et al (US 2012/0265598 A1), hereinafter “Krone”.

	Claim 4: Inoue in view of Toshihiro discloses, The preferential treatment information management device according to claim 1, although Inoue discloses setting a coupon based on the number of visitors in the past (Inoue at 0011-0013, 0144), it appears that the period of use is chosen by the user, therefore it appears that Inoue in view of Toshihiro may not explicitly disclose, wherein the processor is further configured to: set the period of use and the coupon of the preferential treatment information based on a number of visitors to the store in the past. Krone, however, teaches wherein the processor is further configured to: set the period of use and the coupon of the preferential treatment information based on a number of visitors to the store in the past (Krone at 0009, 0047-0048, see also 0069).
	The Examiner finds and understands that it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine setting period of use for the coupon based a past number of visitors to a store as taught by Krone with the system and method of issuing a coupon based on past crowding levels as disclosed by Inoue in view of Toshihiro to set the time period and coupon based on a number of visitors to the store in the past in order to increase demand during periods of low demand as taught by Krone at 0013. 

	Claim 15: Inoue in view Toshihiro discloses, The non-transitory computer-readable medium according to claim 12, although Inoue discloses setting a coupon based on the number of visitors in the past (Inoue at 0011-0013, 0144), it appears that the period of use is chosen by the user, therefore it appears that Inoue in view of Toshihiro may not explicitly disclose, wherein the processing further comprises: setting the period of use and the coupon based on a number of visitors to the store in the past. Krone, however, teaches wherein the processing further comprises: setting the period of use and the coupon based on a number of visitors to the store in the past (Krone at 0009, 0047-0048, see also 0069).
	The Examiner finds and understands that it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine setting period of use for the coupon based a past number of visitors to a store as taught by Krone with the system and method of issuing a coupon based on past crowding levels as disclosed by Inoue in view of Toshihiro to set the time period and coupon based on a number of visitors to the store in the past in order to increase demand during periods of low demand as taught by Krone at 0013.  





Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

Boss et al (U.S. Patent Publication No. 2012/0116863), discloses a system and a method for managing attraction attendance levels through tracking current attendance levels and notifying patrons of incentives to alter their attraction selections in real-time (see at least 0004).

Connelly et al (U.S. Patent Publication 2013/0238378), discloses a system and method for using a traffic modifier to influence the behavior of shoppers in a business establishment (see at least 0010-0011, 0031-0032).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MELINDA GIERINGER whose telephone number is (408)918-7593.  The examiner can normally be reached on Monday - Friday (8AM-4PM ET).
	Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SPAR ILANA can be reached on (571)270-7537.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/M.G./Examiner, Art Unit 3622                                                                                                                                                                                                        

/ILANA L SPAR/Supervisory Patent Examiner, Art Unit 3622